
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10(u)


THE DOW CHEMICAL COMPANY
2003 NON-EMPLOYEE DIRECTORS' STOCK INCENTIVE PLAN

1.Establishment and Purpose of the Plan.

The Dow Chemical Company 2003 Non-Employee Directors' Stock Incentive Plan (the
"Plan") is established upon the following terms and conditions. The purposes of
the Plan are to advance the interests of The Dow Chemical Company (the
"Company") through the attraction, motivation and retention of qualified
non-employee Directors. The Plan will provide a means for non-employee Directors
to increase their equity ownership of the Company consistent with the Company's
guidelines for stock ownership by non-employee Directors. By increasing their
ownership interest in the Company, the economic interests of the non-employee
Directors will more closely align with those of all other stockholders of the
Company. If approved by the stockholders, no additional grants will be made from
the 1998 Non-Employee Directors' Stock Incentive Plan after the date of such
approval.

2.Definitions.

2.01Award: A grant of Options, Restricted Stock, and/or Deferred Stock to an
Awardee.

2.02Awardee: An Eligible Director to whom an Award is made.

2.03Award Agreement: Each Award of Options, Restricted Stock or Deferred Stock
shall be evidenced by an Option Agreement, a Restricted Stock Agreement or a
Deferred Stock Agreement. Such Award Agreement shall conform to the provisions
of the Plan and shall specify the Date of Grant, the Option Price for grants of
Options, vesting provisions and any restrictions for grants of Restricted Stock
or Deferred Stock.

2.04Basic Annual Award: An Award granted to each Eligible Director once each
year based upon the formulas described in Section 13.

2.05Board of Directors: The Board of Directors of the Company.

2.06Change of Control:

Definition: "Change in Control" shall be deemed to have occurred if:

(a)any one person, or more than one person acting as a group, acquires ownership
of stock of the Company that, together with stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Company, or

(b)a majority of the members of the Board of Directors of the Company is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the directors before the date of the
appointment or election, or

(c)any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of such
corporation, or

(d)any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from Company that has a total
gross fair market value equal to or more than 40% of the total gross fair market
value of all of the Company immediately before such acquisition or acquisitions,
provided that the following asset transfers shall not result in a Change of
Control: (i) a transfer of assets to a stockholder of Company in exchange for or
with respect to its stock, (ii) a transfer to a corporation, 50% or more of the
total value or voting power of which is owned, directly or indirectly, by the
Company, (iii) a transfer to a person, or more than one person acting as a
group, that owns 50% or more of the stock of the Company or (iv) a transfer to
an entity, at least 50% of the total value or voting power of which is owned,
directly or indirectly, by a person described in clause (iii).

This definition of "Change of Control" is intended to conform to the definition
of a "change in ownership or effective control of a corporation, or a change in
the ownership of a substantial portion of the assets of a corporation" as
defined under Section 409A of the Internal Revenue Code pursuant to Internal
Revenue Service Notice 2005-1 and any subsequent authority issued pursuant to
Section 409A of the Internal Revenue Code, and no corporate event shall be
considered a Change of Control unless it meets such requirements.

194

--------------------------------------------------------------------------------



2.07Common Stock: The Common Stock of the Company, par value $2.50 per share, or
such other class or kind of share or other securities as may be applicable under
Section 6.

2.08Company: The Dow Chemical Company, a Delaware corporation, or any successor
to substantially all its business.

2.09Date of Grant: The date an Award is granted to an Eligible Director. The
Date of Grant will be March 5 of each year during the life of the Plan and for
any supplemental grant, on a date determined by the Board of Directors. If the
New York Stock Exchange ("NYSE") is not open on such date, the Date of Grant
will be the next subsequent day on which the NYSE is open.

2.10Deferred Stock: Deferred Stock is Common Stock of the Company to be issued
to an Awardee under the Plan in one or more installments beginning at such time
in the future as the Committee on Directors and Governance shall determine.
Prior to the issuance of Deferred Stock, the Company shall pay or accrue an
amount equivalent to the dividends on that Deferred Stock from the date of
grant. Awards of Deferred Stock shall be made pursuant to a Deferred Stock
Agreement between the Company and each Awardee that may contain additional
terms.

2.11Deferred Stock Agreement: The written agreement between the Company and the
Awardee for a grant of Deferred Stock.

2.12Eligible Director: Any person who on the date of grant is a member of the
Board of Directors of the Company and is not an employee of the Company or of
any Subsidiary as defined in Section 2.20.

2.13Fair Market Value: As applied to a specific date, the closing market price
of Common Stock, as reported on the consolidated transaction reporting system
for the NYSE on such date, or, if the Common Stock was not traded on such date,
on the next preceding day on which the Common Stock was traded.

2.14Option: Any option or options providing for the purchase of a stated number
of whole, not fractional, shares of Common Stock pursuant to Section 5.

2.15Option Agreement: The written agreement between the Company and Awardee for
the grant of an Option.

2.16Option Price: The price at which Common Stock of the Company may be
purchased upon the exercise of an Option shall be the Fair Market Value on the
Date of Grant.

2.17Plan: The Dow Chemical Company 2003 Non-Employee Directors' Stock Incentive
Plan.

2.18Restricted Stock: Restricted Stock under the Plan is Common Stock of the
Company restricted as to sale for such time, and/or under such conditions, as
the Governance Committee shall determine. Prior to the lifting of the
restrictions, the Awardee will nevertheless be entitled to receive dividends
from and to vote the shares of Restricted Stock. Awards of Restricted Stock
shall be made pursuant to a Restricted Stock Agreement between the Company and
each Awardee that may contain additional terms.

2.19Restricted Stock Agreement: The written agreement between the Company and
the Awardee for a grant of Restricted Stock.

2.20Subsidiary: Any business association (including a corporation or a
partnership other than the Company) in an unbroken chain of such associations
beginning with the Company if each of the associations other than the last
association in the unbroken chain owns equity interests (including stock or
partnership interests) possessing fifty (50) percent or more of the total
combined voting power of all classes of equity interests in one or the other
associations in such chain.

2.21Supplemental Grant: A grant of Options, Restricted Stock, or Deferred Stock
that is in addition to the Basic Annual Award and is granted to an Eligible
Director as a result of that Eligible Director taking on additional
responsibilities as a member of the Board of Directors of the Company.

3.Stock Subject to the Plan.

The total number of shares of Common Stock which may be awarded under the Plan
is 1,500,000. If any shares subject to any Award granted hereunder are forfeited
or such Award otherwise terminates without the issuance of such shares or of
other consideration in lieu of such shares, the shares subject to such Award, to
the extent of such termination or forfeiture, shall again be available for grant
under the Plan during the term of the Plan.

4.Duration of Plan.

The Plan shall have a duration of ten (10) years commencing on January 1, 2003.

5.Grants of Stock.

5.01Frequency of Grants. Basic Annual Awards shall be made on an annual basis on
the Date of Grant as defined in Section 2.09. Supplemental Grants may be made at
any time in the discretion of the Board of Directors. If the Plan is approved by
the Company's stockholders, grants of Restricted Stock pursuant to Section 13(b)
will be made as of March 5, 2003.

195

--------------------------------------------------------------------------------



5.02Size of Grants. The size of each Basic Annual Award shall be determined by
the Governance Committee as described in Section 13. The size of any
Supplemental Grant shall be determined by the Board of Directors.

5.03Individual Limits. An annual aggregate limit of 25,000 shares (including
Options, Restricted Stock, and Deferred Stock) is set for any individual
Director, such limit including both the Basic Annual Award and any Supplemental
Grant received during any given calendar year.

5.04Types of Grants. Grants may consist of Options, Restricted Stock, or
Deferred Stock or a combination of Options, Restricted Stock and Deferred Stock
during any given calendar year.

5.05Terms of Grants. Stock Options are non-qualified right-to-buy Options for
the purchase of Common Stock of the Company. The term of each Option shall be
ten (10) years from the Date of Grant. The Option Price shall be the Fair Market
Value of Dow Common Stock on the date the Option is granted. Under no
circumstances shall any Option vest in less than one year from the Date of
Grant. Shares purchased upon exercise of an Option must be paid for in full at
the time of exercise either in cash or with currently owned shares. Neither the
Governance Committee nor the Board of Directors may reprice any Option that is
"underwater." Restricted Stock is Common Stock of the Company restricted as to
sale in such fashion as the Governance Committee shall determine. Prior to the
lifting of the restrictions, the Awardee will be entitled to receive dividends
from the Restricted Stock on the Company's stated dividend payment dates and to
vote the shares of Restricted Stock. Lifting of restrictions will be accelerated
in the event of a Change of Control as defined in Section 2.06. Deferred Stock
is Common Stock of the Company to be issued to an Awardee under the Plan in one
or more installments beginning at such time in the future as the Governance
Committee shall determine. As specified in the Deferred Stock Agreement, on the
date of issuance of the Deferred Stock, or as soon as administratively
practicable thereafter, the Company shall pay an amount equivalent to the
dividends on that Deferred Stock from the date of grant. Delivery of the
Deferred Stock will be accelerated in the event of a Change in Control as
defined in Section 2.06.

5.06Termination of Membership on the Board of Directors. Notwithstanding the
provisions of Section 5.05, an Option whose term has not yet expired that is
held by an Awardee shall become fully vested and immediately exercisable upon
such Awardee's death or retirement from the Board of Directors. Any such Options
must be exercised (a) within five (5) years from such termination of Board
membership or Change of Control or (b) within the original term of the Option,
whichever time is less, or such Option shall thereafter automatically terminate.
Options held by an Awardee whose membership on the Board of Directors terminates
for reasons other than those described above, unless subject to the provisions
of Section 8 of the Plan, shall expire within six (6) months from Board
termination and are exercisable only to the extent they have vested, as provided
for under Section 5.05, prior to expiration. Grants of Restricted Stock shall
have their restrictions accelerated in the event of the Director's death or
retirement from the Board of Directors. In such event, the Common Stock related
to such grant shall be delivered to the retired Director or such Director's
beneficiary as soon as administratively feasible after such event. Grants of
Deferred Stock shall have their issuance accelerated in the event of the
Director's death or retirement from the Board of Directors. In such event, the
Common Stock related to such grant shall be delivered to the retired Director or
such Director's beneficiary as soon as administratively feasible after such
event.

6.Adjustments upon Changes in Capitalization.

In the event of a reorganization, recapitalization, stock split, stock dividend,
combination of shares, merger, consolidation or any other change in corporate
structure of the Company affecting Common Stock, or a sale by the Company of all
or a substantial part of its assets, or any distribution to stockholders other
than a cash dividend, the Board of Directors of the Company will make
appropriate adjustment in the number and kind of shares authorized by the Plan,
and any adjustments to outstanding awards as it deems appropriate. However, no
fractional shares of Common Stock will be issued pursuant to any such
adjustment, and the Fair Market Value of any fractional shares resulting from
adjustments will be paid in cash to the Awardee.

7.General Provisions.

Each Award is normally made through a written Award Agreement between the
Company and the Awardee. Nothing contained in the Plan, or in any Award granted
pursuant to the Plan, shall confer upon any Awardee any right with respect to
continuance as a Director.

8.Forfeiture.

All Options, Restricted Stock, and Deferred Stock granted to an Awardee shall
automatically terminate and be null and void as of the date an Eligible
Director's service on the Board of Directors terminates if the directorship is
terminated as a result of any act of (a) fraud or intentional misrepresentation,
or (b) embezzlement, misappropriation, or conversion of assets or opportunities
of the Company or any Subsidiary.

196

--------------------------------------------------------------------------------



9.Non-Assignability.

Awards may not be pledged, assigned, or transferred for any reason during the
Awardee's lifetime, and any attempt to do so shall be void and the relevant
Award shall be immediately forfeited.

10.Beneficiary upon Awardee's Death.

Notwithstanding the provisions of Section 9, an Awardee's Award shall be
transferable at his or her death to the beneficiary designated by the Awardee on
forms prescribed and filed with the Company. Upon the death of an Awardee, such
beneficiary shall succeed to the rights of the Awardee. If no such designation
of a beneficiary has been made, the Awardee's Award(s) shall succeed to his or
her legal representative and shall be transferable by will or pursuant to the
laws of descent and distribution.

11.Plan Administration.

The Plan is administered by the Governance Committee of the Board of Directors.
The Committee shall have the authority to interpret the Plan and to provide for
additional terms and conditions as may be reflected in the Award Agreements.

12.Amendment and Termination of the Plan.

The Board of Directors of the Company shall have the power to amend or terminate
the Plan without further action of the stockholders, but no such amendment may:
materially increase the number of shares available under the Plan (other than an
increase solely to reflect a reorganization, recapitalization, stock split,
stock dividend, combination of shares, merger, consolidation or any other change
in corporate structure of the Company affecting the Common Stock, or a sale by
the Company of all or a substantial part of its assets, or any distribution to
stockholders other than a cash dividend); withdraw administration of the Plan
from the Governance Committee of the Board of Directors; change the types of
awards available under the Plan; extend the term of the Plan; constitute a
"material revision" to the Plan requiring stockholder approval pursuant to the
New York Stock Exchange Corporate Governance Listing Standards; or delete or
limit the scope of the Plan provision prohibiting the repricing of Options that
are "underwater."

The duration of the 2003 Plan shall be ten years. No additional grants will be
made after December 31, 2012 unless the Board of Directors decides to terminate
the Plan earlier or the stockholders of the Company approve an extension.

13.Formulas for Basic Annual Awards of Stock Options, Deferred Stock and of
Restricted Stock.

Subject to the individual limitation set forth in Section 5.03, the Governance
Committee shall from time to time establish the number of Stock Options,
Deferred Stock and/or shares of Restricted Stock (or a formula for determining
such), if any, to be granted to each eligible director as the Basic Annual Award
under the Plan.

14.Income Tax Status.

The Company has been advised by its tax counsel that awards made under the Plan
will give rise to the following tax events for U.S. citizens and residents under
current U.S. federal income tax law:

A.Non-qualified Options.    The Awardee will not be subject to tax upon the
grant of the Option, and the Company will not be entitled to a tax deduction by
reason of such grant. If an Awardee exercises a Non-qualified Option, the
difference between the Option Price and the Fair Market Value of the shares on
the date of exercise will be treated as taxable compensation to the Awardee. The
Company will be entitled to a tax deduction in the amount of and for the taxable
year in which such amount is treated as compensation to the Awardee.

B.Awards of Restricted Stock.    Unless the Awardee makes an election under
Section 83(b) of the Internal Revenue Code, Restricted Stock will not be taxable
when issued, and the Company will not be entitled to a deduction at the time of
issuance. Any dividends paid to the Awardee prior to the lifting of restrictions
are taxable compensation income to the Awardee. When the restrictions are
lifted, the Awardee will be treated as receiving taxable compensation in the
amount of the excess of the then Fair Market Value over the amount, if any, paid
by the Awardee for the shares.

C.Awards of Deferred Stock.    The Award of a right to receive stock at a future
date will not have any immediate tax consequence. Any dividends paid to the
Awardee prior to the issuance of shares are taxable compensation income to the
Awardee. At the time shares of Common Stock are issued under any such Award, the
Awardee will be treated as having received taxable compensation. The amount of
that income will be the Fair Market Value of one share of Common Stock times the
number of shares received. The Company will receive a federal income tax
deduction for the same amount as is treated as taxable compensation to the
Awardee.

197

--------------------------------------------------------------------------------





15.Effect of Internal Revenue Code Section 409A.

To the extent that any Award under the Plan is or may be considered to involve a
nonqualified deferred compensation plan or deferral subject to Section 409A of
the Internal Revenue Code, the Award shall be interpreted, operated and
administered in a manner consistent with the requirements of such Section.

198

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10(u)

